Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment filed 6/30/2021.
In Amendment, no claims are cancelled and no claims are added. Thus, claims 1-11 are pending in this application. This Office Action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0234641) in view of Kawaba (US 6,038,391) (cited in IDS).

As per claim 1, Inada discloses an information processing apparatus comprising:
a memory (Fig. 21, 2501); and
a processor (Fig. 21, 2503) coupled to the memory and the processor configured to (Fig. 21):
calculate shortening rates by comparing execution times for each of a plurality of functions in a case where an evaluation target program is executed in an execution environment with execution times for each of the plurality of functions (Paragraphs 62-65 disclose that when the true rate is lower than the threshold, the processing time is shortened (ie, shortening rate):
[0062] Then, the code determination unit 1213 determines whether or not the feature amount of the true rates exceeds the threshold stored in the setting data storage unit 1214 (step S53). When the feature amount of the true rates exceeds the threshold, the code determination unit 1213 sets the codes B, in other words, codes that use the predicated instruction, so as to be executed (step S57). The object codes 1220 side starts to execute the codes B according to the setting. Then, the processing returns to the calling-source processing. 
[0063] When the true rate is high, the processing time does not change. However, because the possibility is high that the computational result is employed, the codes can be executed efficiently. 
[0064] On the other hand, when the feature amount of the true rates is equal to or less than the threshold, the code determination unit 1213 performs setting so as to execute the codes C, in other words, the codes to generate the list vector (step S55). The object codes 1220 side starts to execute the codes C according to the setting. Then, the processing returns to the calling-source processing. 
[0065] Thus, when the true rate is low, the processing time is shortened, and the acceleration of the processing can be made.

Inada in view of Kawaba discloses in a case where the evaluation target program is executed in a simulation environment (Kawaba, column 2, lines 7-17 “multi-processing system performance evaluation method according to the present invention is thus used to evaluate the performance of an MP system that comprises a plurality of processors each of which can execute a number of instructions in parallel and which are interconnected so as to be communicable to each other. The method features that it samples execution-trace data from each processor and, based on the trace data, estimates a processing time in each processor and then, based on the estimated time, simulates the MP system, based on the results of which simulation the performance of the MP system is evaluated.”), and
generate a simulation program to be used in the simulation environment based on the calculated shortening rates and the evaluation target program (By applying the calculation of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Inada to include the teachings of Kawaba because it provides for the purpose of speeding up execution time in a multi-processor system. In this way, the combination benefits as the programs can be executed in a manner that is more resource efficient. 

As per claim 2, Inada further discloses wherein the processor generates the simulation program using a minimum shortening rate out of a plurality of shortening rates calculated for each of the plurality of functions (Paragraphs 62-65 discusses that the true rate is compared to a threshold.).

As per claim 3, Inada further discloses wherein the processor generates the simulation program based on a dummy trace which records values obtained by multiplying processing times for each of the plurality of functions by the shortening rates (Paragraph 45). 

As per claims 4-6, they are medium claims having similar limitations as cited in claims 1-10 and are rejected under the same rationale.

As per claim 7, Inada discloses an information processing method executed by a computer, comprising:
retrieving a plurality of similarity functions from a function list (Paragraph 55: “Firstly, the loop identifying unit 1211 waits until a loop to be investigated for the true rate is detected (step S11).”);
registering each of the plurality of similarity functions in a similarity trace (Paragraph 55 “As schematically illustrated in FIG. 6, in response to the setenv instruction, the loop identifying unit 1211 of the run-time module 1210 recognizes that a portion for which the dynamic switching of the codes is to be performed, and obtains execution environment variables including the loop ID, the number of times of the repetition within the loop, and the number of times of the execution of the loop.”);
measuring an execution time of each of the plurality of similarity functions (Paragraphs 62-65 disclose that when the true rate is lower than the threshold, the processing time is shortened.);
calculating a shortening rate for each of the plurality of similarity functions (Paragraphs 62-65).

Inada does not expressly disclose but Kawaba discloses registering the execution time of each of the plurality of similarity functions in the similarity trace (Column 2, lines 7-17: “The method features that it samples execution-trace data from each processor and, based on the trace data, estimates a processing time in each processor and then, based on the estimated time, simulates the MP system, based on the results of which simulation the performance of the MP system is evaluated.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Inada to include the teachings of Kawaba because it provides for 

As per claim 8, Inada further discloses wherein the calculating comprises comparing the execution time of each of the plurality of similarity functions with an execution time of each of a plurality of functions stored in an execution trace (Paragraphs 62-65 discusses that the true rate is compared to a threshold.).

As per claim 9, Inada further discloses further comprising applying the shortening rate to each of the plurality of similarity functions (Paragraphs 62-65 discusses that the true rate is compared to a threshold.).

As per claim 10, Inada further discloses further comprising generating a dummy program based on a dummy trace to which the shortening rate is applied (Paragraph 45).

As per claim 11, Inada in view of Kawaba discloses further comprising executing a simulation by executing the dummy program (Kawaba, column 2, lines 7-17 “multi-processing system performance evaluation method according to the present invention is thus used to evaluate the performance of an MP system that comprises a plurality of processors each of which can execute a number of instructions in parallel and which are interconnected so as to be communicable to each other. The method features that it samples execution-trace data from each processor and, based on the trace data, estimates a processing time in each processor and then, .

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but are not persuasive. 

On page 5, Applicant argues:
The Office Action asserts on page 4 that Inada discloses this feature in paragraphs [0062-65]. Although the terms "rate," "executed," and "shortened" appear in these paragraphs, Inada does not appear to "calculat[ing] shortening rates by comparing execution times." Inada merely discloses determining whether a feature amount of a true rate exceeds a threshold and sets codes based on whether the amount exceeds or is equal to or less than the threshold. Inada states in paragraph [0065] that "when the true rate is low, the processing time is shortened." A shortened processing time is merely a consequence of a low true rate. Inada does not appear to disclose "calculat[ing] shortening rates by comparing execution times" as claimed. Thus, at least the noted feature of claims 1 and 4 distinguishes over Inada. The noted feature also distinguish over Kawaba as evidenced, for example, by the Office Action. That is, the Office Action does not assert Kawaba as disclosing the noted feature.

The examiner respectfully disagrees. In paragraph 62, Inada disclosers that if the true rates exceed the threshold stored in the setting data storage unit, the code determination unit chooses to execute the code in “codes B, in other words, codes that use the predicated instruction.” The determination of the true rate makes the determination that the conditional branch for code B should be executed.
However, in the case that the true rate is equal or less than the threshold as described in paragraphs 64-65 disclose that when the true rate is lower than the threshold, the processing time is shortened (ie, shortening rate) by choosing to execute the code in “codes C” which allows for an “acceleration of the processing.” 
calculating shortening rates by comparing execution times.

On page 5, Applicant argues that the rejection of claim 7 should be withdrawn for at least the same reasons as claim 1.
The examiner respectfully submits that the rejection of claim 1 is maintained and thus the rejection of claim 7 is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        7/06/2021